Tilghman C. J.
In this case there was an appeal from the judgment of a justice of the peace, and security given according to law, on the same day the judgment was rendered, 24th August 1808. But the appeal was not entered on the docket of the prothonotary of the court of Common Pleas Until the 14th of September, which was prior to the commencement of the term next succeeding the judgment. The court of Common Pleas dismissed the appeal, because it was ■not entered on the docket within twenty days from the time •of the judgment.
The act of 28th March 1804 section 4, allows twenty days ■for appealing after judgment being given, and directs the justice to certify the proceedings before him to the prothonotary of the proper county, “ who shall enter the same on ‘1C his docket, and the suit shall from thenceforth take grade “ with and be subject to the same rules as other actions
where the parties are considered to be in court.” In the ■same section -it is directed that the appellant, if defendant, ■shall give security before the justice in the nature of special bail &c. It is not said that the appeal shall be entered on the -prothonotary’s docket in twenty days, and therefore it is not necessary. If it is entered before the justice and security .given, it is-sufScient. It is the business of the justice to certify his proceedings to the prothonotary, and if he fails to do it in twenty days, his default shall not deprive the party of the benefit of his appeal. If the j ustice delivers his certificate to the appellant to be carried to the prothonotary, and he neglects to carry it in a reasonable time, a different case will *435arise, for which a remedy will not be wanting. In this case no injury arose by the delay, for the appeal was entered by the prothonotary before the commencement of the term next succeeding the judgment.
But it has been urged by the defendant in error, that a writ of error does not lie in this case, because the proceedings before the justice were not according to the course of the common law. The answer to this objection is plain. Whatever the proceedings before the justice were, yet when the cause came into the court of Common Pleas, it became to all intents and purposes an action at common law, and it is on the judgment of the court of Common Pleas, that the writ of error is brought. In the cases of Drowne v. Stimpson, 2 Mass. Rep. 445., and Melvin v. Bridge, 3 Mass. Rep. 305., where it was adjudged that a writ of error would not lie, the proceedings were under acts of assembly, and differed from the course of the common law; and the judgment was of a special nature, unknown to the common law, and such as the superior court conceived they had no power to give. Those cases therefore are not applicable.
Another objection taken by the defendant in error was, that no final judgment was given by the court of Common Pleas. That point has been decided by this court before. The dismissal of the appeal made an end of the action, and was of the nature of a final judgment. I am of opinion that the judgment of the court of Common Pleas should be reversed.
Yeates J.
The principal question in this case is, whether under the hundred dollars act, passed 28th March 1804, or its supplement passed 9th April 1807", it was necessary that the appeal from a judgment of a justice of the peace on a demand exceeding fifty dollars, should be filed in the office of the prothonotary of the court of Common Pleas of the proper county within twenty days after the judgment given.
In neither of those laws do we find any time designated, wherein the dissatisfied party must file the transcript of the justice’s judgment in the prothonotary’s office. We must therefore recur to former laws, the decisions under them, and the reason of the thing itself, to form our opinions thereon.
*436The old five pound act, as it was commonly called, passed 1st March 1745-6, 1 Dall. St. Laws 307., gave an appeal in the seventh section, within the space of six days next following the giving of the justice’s judgment, but not after, to the next court of Common Pleas, upon entering into recognisance &c. The twenty pound act, passed 19th April 1794, 3 Dali. St. Laws 538., provides in the first section, that in all cases where the debt or demand shall be above five pounds, the parties aggrieved may at any time within the space of three weeks next following the judgment, but not after, appeal to the court of Common Pleas &c. The fourth section of the hundred dollars act restricts the appeal to twenty days after the judgment given, and it necessarily refers to former laws giving appeals. In Plowman v. Abrams, 1 Dall, 316., this court decided in July term 1788, that after appeal and security given, the justice could not issue an execution against the original defendant, but must proceed against the bail upon the recognisance, though the prothonotary had certified that the appeal was not filed. This determination goes the full length of the cáse before us, as it considers the appeal made within the limited period, as completed by the entry bf the bail.
Here the security has been given within the period limited by law. I see strong grounds for the policy of the law in requiring the party to evidence the sincerity of his intention to appeal, by giving a recognisance with surety within a stipulated time; but I can see no reason for the filing of the transcript within that period. The omission of that act, provided it be done before the first day of the next term, does not prejudice nor delay the adverse party. On this head it is sufficient to say that the act in question does not require it, I am therefore of opinion that the striking off the appeal, because it was not entered in the docket of the court within the twenty days, was unwarranted by law.
But it has been urged that there was no final judgment of the court of Common Pleas, and that a writ of error does not lie. It is certain that the appeal has been struck off in that court, and therefore ultimately decided on. There has been a judgment of dismissal of the appeal, which, while it remains in force, prevents all further proceedings in the suit. *437Even admitting that error only lies where the proceedings are according to the course of the common law, it cannot be denied, that previous to the enlargement of the jurisdiction of justices of the peace, the jurisdiction of the Common Pleas extended to the subject matter of the action, and consequently when it came before that court by appeal, all the rules and principles of the common law must govern its decision.
I am of opinion that the judgment of the court of Common Pleas be reversed, and that the record be remitted to that court for further proceedings therein.
Brackenridge J. was of the same opinion.
Judgment reversed.